Root, J.
I concur in the conclusion of the majority opinion that the district court did not err in refusing to permit the sheriff to amend his return, but I dissent from that part of the opinion and the conclusion which modifies the *689judgment of tile district court and directs further proceedings to be bad to permit a set-off of tbe debt represented by tbe decree against tbe money in the sheriff’s hands.
The sheriff sold under execution whatever right Hansen had in the mortgaged premises, subject, of course, to the mortgage foreclosure, and the execution creditor paid $1,300 therefor. Now, if the $745.75 surplus be seized to satisfy a part of that decree in foreclosure, Hansen should to that extent be subrogated to the lien of the decree, and in the end the same result would obtain as will happen if the judgment of the district court be affirmed and Hansen be permitted to collect his money.
There is absolutely no justification in law for that part of the majority opinion to which I dissent.
Fawcett, J., concurs in this dissent.